     Case: 1:21-cv-04004 Document #: 13 Filed: 08/20/21 Page 1 of 3 PageID #:199




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


Great-West Life & Annuity Insurance
Company and Empower Retirement, LLC,

                 Plaintiffs,

v.                                                        No. 1:21-CV-04004

                                                          Judge: John Robert Blakey
Empower Geographics, Inc. and Alex                        Magistrate: Jeffrey T. Gilbert
Machinis,

                 Defendants.


                  AGREED MOTION TO EXTEND DEFENDANTS’ TIME TO
                 ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT

         Defendants Empower Geographics, Inc. (“Empower Geographics”) and Alex Machinis

(“Machinis” and collectively with Empower Geographics, “Defendants”), by their local counsel,

and with the consent of counsel for Plaintiffs Great-West Life & Annuity Insurance Company and

Empower Retirement, LLC (“Plaintiffs”), submits this agreed motion for a 14-day extension for

each Defendant to answer or otherwise respond to Plaintiffs’ Complaint. In support of this Motion,

Defendants state the following:

         1.      Plaintiffs filed their Complaint on July 28, 2021. (Dkt. No. 1.)

         2.      Plaintiffs filed an Affidavit of Service stating that Empower Geographics was

served on July 30, 2021, thereby setting a deadline of August 20, 2021 for Empower Geographics

to respond and/or otherwise plead to the Complaint. (Dkt. No. 10.)

         3.      Plaintiffs filed an Affidavit of Service stating that Machinis was served on

August 6, 2021 , thereby setting a deadline of August 27, 2021 for Machinis to respond and/or

otherwise plead to the Complaint. (Dkt. No. 11.)


VP/#52376151.1
      Case: 1:21-cv-04004 Document #: 13 Filed: 08/20/21 Page 2 of 3 PageID #:200




          4.      Defendants’ local counsel contacted Plaintiffs’ counsel and requested an extension

 of time for Defendants to respond and/or otherwise plead to the Complaint by fourteen (14) days

 (i.e., up to and including September 3, 2021 for Empower Geographics and September 10, 2021

 for Machinis), and Plaintiffs’ counsel consented to such extension.

          WHEREFORE, Defendants respectfully request (on an agreed basis) that (i) Defendant

 Empower Geographics be granted a two week extension of time up to and including September 3,

 2021 to move, answer or otherwise respond to the Complaint and (ii) Defendant Machinis be

 granted a two week extension of time up to and including September 10, 2021 to move, answer or

 otherwise respond to the Complaint.

                                                   Respectfully submitted,

                                                   EMPOWER GEOGRAPHICS, INC. and
                                                   ALEX MACHINIS

                                                   By:     /s/ John K. Burke
                                                          One of Their Attorneys

John K. Burke, Bar No. 6312447
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500

Dated: August 20, 2021




 VP/#52376151.1
     Case: 1:21-cv-04004 Document #: 13 Filed: 08/20/21 Page 3 of 3 PageID #:201




                                CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing AGREED MOTION TO

EXTEND DEFENDANTS’ TIME TO ANSWER OR OTHERWISE RESPOND TO THE

COMPLAINT with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record on August 20, 2021.




                                             /s/ John K. Burke
                                             John K. Burke




VP/#52376151.1
